Citation Nr: 1124925	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1970, including service in the Republic of Vietnam, from February 1972 to February 1975, and from June 1975 to March 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1996 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the matter was subsequently transferred to the RO in Anchorage, Alaska.  

The Veteran testified in a hearing before an RO Decision Review Officer (DRO) in September 1997.  A transcript of the hearing is presently associated with the claims file.

In July 1997, June 2001, and April 2010, the Board remanded the matter on appeal to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran sustained low back injuries during service, and he experienced continuous low back pain after service separation.  

2.  The weight of the competent evidence is in relative equipoise as to the question of whether the Veteran's currently diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine, is related to his active service. 


CONCLUSION OF LAW

The Veteran's low back disability, presently manifested by diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine, is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

II.  Analysis

The Veteran contends that service connection is warranted for a low back disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.  

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the present case, the Board finds that by extending the Veteran the benefit of the doubt, service connection is warranted for a low back disorder, for the following reasons.  

Initially, the Board notes that the Veteran's service treatment records (STRs) show that no low back disorder was noted at his September 1967 service enlistment examination, and he denied a history of low back pain at that time.  

The STRs include a pre-service medical record dated in May 1967 revealing findings of a transitional vertebra at the S-1 level with partial lumbarization.  As indicated, this finding was not noted at the Veteran's service entrance.  Therefore, he is entitled to the presumption of sound condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Board finds that the record does not contain clear and unmistakable evidence establishing that a low back disorder preexisted the Veteran's entrance into active service in September 1967.  Significantly on this point, a VA medical expert reviewed the matter in May 2011.  He opined that the May 1967 findings represented incidental findings from a barium enema, and these results were "questionable at best."  Further, according to the expert, all subsequent medical records show no indication of transitional vertebrae.  The Board finds, in light of this record, that the presumption of sound condition is not rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.  

The Veteran credibly testified at a September 1997 DRO hearing that he first injured his back in Vietnam in 1968.  He was attempting to climb into a truck when it pulled away, which caused him to fall on his back.  He was given pain medication and was told he would get further treatment when he returned to the States.  He continued to experience back pain thereafter.  

The STRs for the Veteran's first period of active duty (from October 1967 to May 1970) include no reference to his back injury.  However, he endorsed a history of back trouble at his May 1970 separation examination.  The examining physician noted that this was of no medical significance; objective findings were normal.  

During his second period of active duty, there is no indication of low back complaints or treatment.  Likewise, at entrance into his third period of active duty in May 1975, the Veteran denied recurrent back pain, and physical examination of the spine was normal.  

At his September 1997 DRO hearing, the Veteran credibly testified that he reinjured his back in 1975, when he again fell off a truck.  He did not seek treatment, but he was given a few days off and was put on profile.  

Consistent with his testimony, his February 1977 separation examination shows that he again endorsed a history of recurrent back pain.  At the hearing, he reported that he had injured his back in October 1975 after falling from a 2 1/2 ton truck.  The discharge examination also includes a notation that his back was stiff.  Physical examination of the spine was normal, but the examining physician noted "chronic low back pain."  

The Veteran's STRs, in summary, show intermittent complaints of low back pain with an assessment of chronic low back pain at service discharge.  Moreover, the Veteran has credibly asserted that he had two injuries during service.  

Also supporting his claim, the Veteran credibly testified at his September 1997 DRO hearing that he had progressively worse symptoms after service.  

The post-service medical evidence shows that the Veteran also injured his back at work in October 1994.  The associated medical records indicate that he fell while attempting to pull a loaded pallet.  

In January 1995, a private physician wrote a letter explaining that the Veteran hurt his back during a workplace accident in October 1994, when he pushed a 3,000 pound pallet.  An MRI showed some early foraminal stenosis and desiccation at L5-S1 with some entrapment of the L5 nerve root, and there was also a small disc herniation at T7-8.  There was also "quite a bit of anterior spurring" throughout the thoracic spine and lumbar spine.  

Private treatment records from February 1995 reflect an assessment of chronic mid-thoracic syndrome with T7 herniated nucleus pulpous (HNP), and T7-9 facet dysfunction; chronic right lumbar radicular syndrome with L4-S1 facet dysfunction; and, deconditioning syndrome.  

The Veteran also underwent a VA examination in July 1996.  The VA examiner determined that the Veteran had a low back condition.  It was noted that he was an obese individual and that there was no clinical or X-ray evidence of serious pathology.  The VA examiner concluded that the Veteran's obesity "probably explains" his lack of flexion.  

During VA outpatient treatment in April 2001, the Veteran complained of thoracic and lumbar spine pain and right lower extremity pain that had been intermittent for thirty-one years.  The Veteran reported that his pain began when he fell off a truck in Vietnam and then fell off another truck in 1976.  He had a third injury at work in 1997.  The assessment was thoracic and lumbar spine pain and right lower extremity radiculopathy of unknown etiology.  

The remaining post-service medical evidence includes VA and private treatment records, which demonstrate continuing treatment for complaints of low back pain.  

In connection with his current claim, the Veteran underwent a VA examination in April 2010.  The VA examiner reviewed the facts of the case and performed a clinical evaluation.  The VA examiner made a diagnosis of degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine at multiple levels.  

With regard to the etiology of the disorder, the April 2010 VA examiner determined that it was unlikely that any causal relationship exists with later-in-life DDD or DJD based on the single entry of chronic low back pain shown in the STRs when considering the lack of abnormalities found on examination at that time and the passage of time before post-service manifestations were detected.  Rather, according to the VA examiner, the Veteran's current low back disorder was due to his post-service activities, based on the multiple examinations and entries.  

In support of this opinion, the VA examiner indicated that there was no mention in the STRs of a low back injury.  Further, the discharge examination in 1977 showed an assessment of chronic low back pain, but examination did not annotate any back abnormalities.  Further, according to the VA examiner, a 1996 VA examination showed no history of chronic disabling low back pain or diagnosis of overt arthritis on evaluation; X-ray findings showed age-related minor DJD.  The VA examiner found especially important that there was a "significant time delay from military service exit until low back pathology was detected years later."    

Upon review, the Board finds that the April 2010 VA examiner's opinion has limited probative value.  Although the VA examiner's opinion is clear and supported by a reasoned analysis, the underlying factual basis of the opinion is inconsistent with the evidence of record.  First, the VA examiner found only a single pertinent entry in the STRs, whereas the STRs actually reflect complaints of back pain in May 1970 and February 1977.  Also significant, the VA examiner disregarded the Veteran's own assertions regarding his in-service injuries and post-service symptomatology.  Rather, the VA examiner relied solely on the lack of intervening objective medical evidence.  Without an adequate factual basis, the VA examiner's opinion has little probative value weighing against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board finds more probative the medical expert opinion of a VA orthopedic surgeon who reviewed the matter in May 2011 (cited above).  First, the orthopedic surgeon comprehensively and accurately reviewed the pertinent history.  Importantly, the orthopedic surgeon discounted the April 2010 VA examiner's opinion by correctly pointing out that the Veteran's STRs actually contain several references to the back.  For this reason, the VA orthopedic surgeon disagreed with the April 2010 VA examiner's opinion.  

The VA orthopedic surgeon also provided a clear opinion with supporting analysis.  Specifically, the VA orthopedic surgeon opined that it is "as likely as not that [the Veteran's] back injury contributed to" his current low back disorder.  Importantly, the VA orthopedic surgeon explained the significance of the discharge examinations during service, which he found to contain no inconsistency since "the use of the word recurrent may be the cause of confusion for [a] soldier while filling out the forms."  Further, discharge "exam[inations] are often cursory in nature at best."  

As the May 2011 VA orthopedic surgeon's expert medical opinion is factually accurate, fully articulated, and based on sound reasoning, the Board finds that it is the most probative evidence of record directly addressing the question of whether a current low back disorder is etiologically related to the Veteran's in-service low back injuries and continuous post-service symptoms.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In light of the foregoing, the Board finds the evidence to be at least in a state of relative equipoise in showing that a current low back disorder, manifested by DJD and DDD of the lumbar spine, was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Accordingly, by extending the benefit of the doubt to the Veteran, an award of service connection is warranted.  



ORDER

Service connection for a low back disorder, presently manifested by degenerative disc disease and degenerative joint disease of the lumbar spine, is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


